*27MEMORANDUM BT THE COURT
The plaintiff claims several items as follows:
(1) Loss sustained on account of the Government’s failure to furnish a designated number of yards of goods; (2) the difference in prices based on the Philadelphia prices, as compared with the St. Louis prices; (8) insurance premiums expended; (4) amounts expended for machinery equipment, etc. The Government had no written contract with the plaintiff except an acceptance of certain prices which plaintiff had offered. There was at no time any agreement as to the amount of goods that was to be furnished nor was there any authority in any officer of the Government to bind them to any such arrangement if it had been made.
The prices were based upon the accepted proposal until some time in October, when they were changed to the Philadelphia basis, and from that time the prices paid the plaintiff were the Philadelphia prices. There was no agreement that these prices would be retroactive.
There was no agreement that the Government would pay for insurance nor was there any obligation on the Government to pay for machinery, equipment, or facilities.
We concur with the conclusion reached by the Board of Contract Adjustment. (See vol. 4, p. 1067.) The petition is accordingly dismissed.
Graham, Judge,
took no part in the decision of this case.